UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Vv. M.B.D. Case No. 19-mc-91526-IT

COLIN FALLER,

)
)
DAVID ECHEVERRIA, )
)
ARIEL VELASQUEZ, )

)

)

Defendants

ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

Upon consideration of the motion seeking an order of continuance and
excludable delay, the Court finds as follows:

l. The parties are engaged in discussions regarding the possible resolution of this matter
(which was initiated by a criminal complaint in United States v. David Echeverria et al., Case No.
19-MJ-6527-MPK), that might result in plea resolutions, Such an agreements, in conjunction with a
pre-indictment plea, may work to the defendants’ benefit. In addition, due to the ongoing health
crisis, the grand jury has been postponed by Order of the District Court through late April 2020.

2. Accordingly, the ends of justice served by granting the requested continuance, and
excluding the time period from March 18, 2020 through and including May 8, 2020 from the speedy
trial clock, outweigh the best interests of the public and the defendants in a speedy trial pursuant
to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the
Plan for Prompt Disposition of Criminal Cases for the United States District Court for the District
of Massachusetts (effective December 2008).

Accordingly, the Court hereby grants the motion and ORDERS that, pursuant to the Speedy

Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and S(c)(1)(A)of the Plan for Prompt
Disposition of Criminal Cases, (1) the date on which an indictment or information must be filed is
continued to May 8, 2020; and (2) the period from March 18, 2020 through and including May 8, 2020
is excluded from the speedy trial clock and from the time within which an indictment or information

must be filed.

Hz a ; [tem —

HON. INDIRA TALWANI
UNITED STATES DISTRICT JUDGE

 

DATE: 3 /||¢ fase
